Citation Nr: 1106641	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-03 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for a surgical 
scar of the head.

2.  Entitlement to a compensable disability rating for surgical 
scars of the body.

3.  Entitlement to a compensable disability rating for residuals 
of a left ankle medial malleolar fracture.

4.  Entitlement to a compensable disability rating for residuals 
of left inferior and superior pubic rami fractures.

5.  Entitlement to a compensable disability rating for chronic 
lumbosacral strain, status post-left sacral fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1999 to 
October 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.  The issues before the Board today were 
previously remanded in March 2009 for further evidentiary and 
procedural development.  As discussed below, the Board finds that 
there was substantial compliance with its remand; thus, it may 
proceed with a decision at this time.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran testified before a Decision Review Officer (DRO) in 
May 2005; a transcript of that hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  The competent and probative evidence is in relative equipoise 
as to whether the Veteran's surgical scar of the head is 
manifested throughout this appeal by one characteristic of 
disfigurement.  

2.  Post-surgical scarring of the body is manifested throughout 
this appeal by scars that are superficial and stable, that are 
not painful, that measure less than 929 square centimeters, and 
that do not cause limitation of motion or limitation of function.  

3.  Residuals of a left ankle medial malleolar fracture are 
manifested by no more than moderate limitation of motion prior to 
January 28, 2008, with no evidence of functional impairment, 
including any limitation of motion as of January 28, 2008; there 
is no evidence of ankylosis or involvement of the os calcis or 
astragalus.  

4.  Residuals of left inferior and superior pubic rami fractures 
are manifested throughout this appeal by full flexion and 
extension, abduction limited to no fewer than 40 degrees, 
adduction limited to no fewer than 25 degrees, and internal and 
external rotation limited to no fewer than 50 degrees; there is 
no evidence of ankylosis, flail hip joint, or impairment of the 
femur.  

5.  The Veteran's degenerative disc disease of the lumbosacral 
spine is manifested throughout this appeal by subjective 
complaints of low back pain with objective medical evidence of 
forward flexion limited to no fewer than 90 degrees, combined 
limitation of motion of no fewer than 240 degrees, and an absence 
of evidence of muscle spasm, guarding, abnormal gait or spinal 
contour, vertebral body fracture with loss of 50 percent or more 
of the height, ankylosis, associated neurological impairment, or 
incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and no higher, for a 
surgical scar of the head have been met for the entirety of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).

2.  The criteria for a compensable rating for scarring of the 
body have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 (2010); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2008).

3.  The criteria for a 10 percent rating for residuals of a left 
ankle medial malleolar fracture have been met for the period of 
this appeal dated prior to January 28, 2008, but not as of 
January 28, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270-74(2010).

4.  The criteria for a compensable rating for residuals of left 
inferior and superior pubic rami fractures have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-55 
(2010).

5.  The criteria for a compensable rating for chronic lumbosacral 
strain, status post-left sacral fracture, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

A review of the claims file reveals that an April 2009 letter 
fully satisfied VA's duty to notify requirements.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, this letter 
should have been provided to the Veteran prior to the 
adjudication of his claim in August 2004.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that 
there is no prejudice in proceeding with its determination 
because, following the issuance of the fully compliant April 2009 
letter, the entire record was reviewed and the claim was 
readjudicated in a May 2010 supplemental statement of the case.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claims and providing adequate VA examinations, when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 
(2010).  In this regard, the Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records, including records from the Drake 
Center, University Hospital, and records associated with his 
social security disability file.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding these claims.  

In addition to the above development, the Veteran was afforded 
multiple VA examinations during the pendency of this appeal which 
the Board finds adequate for rating purposes.  See 38 C.F.R. 
§ 4.2; see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed 
in more detail below, these examination reports contain clinical 
findings that are relevant to the diagnostic criteria used to 
evaluate the Veteran's various disabilities on appeal and contain 
sufficient discussion as to the functional impact of such 
disabilities and their related symptoms on the Veteran's daily 
life and occupational functioning.  The examination reports also 
indicate that the Veteran's claims file was reviewed in 
conjunction with the clinical evaluations; thus, the findings and 
conclusions provided reflect consideration of the entire history 
of the Veteran's disability picture.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in March 2009 for the 
purpose of obtaining records associated with a claim for social 
security disability benefits.  As discussed above, such records 
were obtained and reviewed by the Agency of Original 
Jurisdiction.  Thus, it appears that there was substantial 
compliance with the March 2009 remand directives and the Board 
may continue with its determination.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disabilities on appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

Historically, the Veteran was involved in a motor vehicle 
accident during service and suffered a number of injuries, 
including fractures of the inferior and superior pubic rami, left 
sacrum, and left medial malleolar.  Service connection was 
awarded for residuals of these fractures and residuals of 
surgical scars of the head and body by RO rating decision dated 
in September 2002; noncompensable (or zero percent) disability 
ratings were assigned.  In January 2004, the Veteran submitted a 
claim for an increased disability rating based on all his 
service-connected disabilities.  He was denied any increase in 
the August 2004 rating decision and appealed this decision.  The 
current ratings assigned to these disabilities are now before the 
Board for appellate review.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (stating that where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern); but see Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007) (holding that staged ratings must be considered in 
increased rating claims).

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that 
where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Scar of the Head

The Veteran is currently in receipt of a noncompensable (zero 
percent) disability rating for a scar of the head.  Historically, 
service connection was awarded in September 2002 for a circular 
scar located on the left lateral occipital region of the head 
which is the result of a drainage tube used to treat the closed-
head injury the Veteran incurred during service.  A 
noncompensable disability rating was assigned pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800, which applies to 
disfigurement of the head face, or neck.  

Following the initial award, the Veteran was involved in another 
motor vehicle accident which resulted in further scarring of his 
head.  As evidenced by the June 2004 VA scar and hemic disorder 
examination reports, the Veteran now has between six and eight 
scars.  Generally, when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  

The VA examiner who conducted the June 2004 VA skin examination 
stated that it is not possible to state which scars are 
associated with which motor vehicle accident.  However, the only 
scar of the head noted prior to the October 2003 motor vehicle 
accident was a circular scar, and following the October 2003 
motor vehicle accident, the examiner still only noted one 
circular scar.  Under these circumstances, the Board finds that 
it is possible to determine which of the Veteran's current scars 
of the head is the service-connected scar.  The remaining scars 
will therefore not be considered in its rating.  See id.  

Effective October 23, 2008, VA revised the criteria for the 
evaluation of scars.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  The 
implementing regulation for the new rating criteria provides that 
these revisions apply only to applications for benefits received 
by VA on or after October 23, 2008.  A claimant rated under a 
previous version of the criteria may request review under the 
most recent criteria.  In this case, the Veteran's claim for 
increase preceded October 23, 2008, by several years and he has 
not specifically requested evaluation under the latest revised 
criteria.  As such, these provisions do not apply to the present 
appeal.  It warrants mention, however, that there was little, if 
any, substantive changes made to Diagnostic Code 7800.  See id.

Pursuant to Diagnostic Code 7800, a 10 percent rating is 
warranted when there is one characteristic of disfigurement.  An 
evaluation in excess of 10 percent requires evidence of visible 
or palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; two 
or three characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  For purposes of evaluation under 
this section, the eight characteristics of disfigurement are: 
scar 5 or more inches (13 or more cm.) in length; scar at least 
one-quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); and, skin 
indurated and inflexible in an area exceeding six square inches 
(39 sq. cm.).  Id. at Note (1).  

The Veteran's contemporaneous treatment records and lay 
statements of record do not contain any information regarding his 
service-connected scar of the head.  Therefore, the Board must 
rely on the findings reported in the June 2004 and January 2008 
VA scar examination reports, as well as the evidence of record 
prior to the filing of this appeal.  As discussed immediately 
below, the Board finds that the competent and probative evidence 
supports no more than a 10 percent rating throughout this appeal.  

As noted above, a scar is considered disfiguring if it is at 
least one-quarter inch (0.6 cm.) wide at widest part.  Id.  In 
the present case, the VA examination reports dated during this 
appeal show that the Veteran's scar measures no more than 0.5 cm. 
in diameter.  However, a January 2002 VA examination report 
indicates that the Veteran's circular scar was measured to be 1.0 
cm. in diameter.  Absent any explanation for the fifty-percent 
loss in the size of the Veteran's scar, the Board is of the 
opinion that the evidence is in relative equipoise as to whether 
the Veteran's service-connected circular scar of the head more 
nearly approximates 0.6 cm. at its widest part.  Therefore, 
affording all reasonable doubt to the Veteran, the competent and 
probative evidence indicates that his scar has at least one 
characteristic of disfigurement.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).
Thus, a 10 percent rating is warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

While the Board finds that the Veteran is entitled to a 
compensable rating for his scar, a rating in excess of 10 percent 
is not warranted.  In this regard, none of the competent evidence 
of record establishes that this scar is painful or that it 
exhibits elevation or depression on palpation, adherence to 
underlying tissue, hypo- or hyper-pigmented skin, abnormal 
texture, absent underlying soft tissue, or indurated and 
inflexible skin.  None of the examiners noted any visible or 
palpable tissue loss, and this scar does not affect the symmetry 
of any one or paired set of features.  Absent evidence of such 
manifestations, a preponderance the evidence is against the 
assignment of a rating in excess of 10 percent throughout this 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (the 
Board must consider staged ratings in increased rating claims); 
see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that it considered whether the Veteran's residual 
head scar presented such an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2010).  Certainly the location and size of this scar suggests 
visible disfigurement; however, the Rating Schedule contemplates 
this in assigning an appropriate rating.  And the evidence of 
record does not demonstrate that the Veteran's post-operative 
head scar has resulted in frequent periods of hospitalization or 
in marked interference with any employment.  As such, the Board 
has determined that referral of this case for extra-schedular 
consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008); 38 C.F.R. § 3.321(b).  

Scars of the Body

Turning to the Veteran's remaining service-connected scars, the 
September 2002 rating decision reflects that he was awarded 
noncompensable (zero percent) ratings for scars located on his 
upper chest, abdominal area, and left ankle.  Such scars were the 
result of surgical procedures performed to treat injuries 
incurred as a result of his in-service motor vehicle accident in 
2000.  

As with the Veteran's scar of the head, amendments were made to 
the rating criteria for other scars during the pendency of this 
appeal, effective October 28, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008).  However, because the Veteran's claim was 
pending before October, 28, 2008, and he has not requested 
evaluation under the new rating criteria, his claim will only be 
evaluated under the rating criteria in effect as of August 30, 
2002.  See id.  

The Veteran's scars have been rated as noncompensable pursuant to 
Diagnostic Code 7805, which, as of August 30, 2002, applies to 
scars not otherwise contemplated by Diagnostic Codes 7801 through 
7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  It 
provides that scars should be rated based on limitation of 
function of the affected part.  Id.  A review of the relevant lay 
and medical evidence of record during this appeal demonstrates 
that the Veteran does not complain of any symptoms associated 
with his service-connected body scars.  In fact, clinical 
examination of the Veteran in January 2008 failed to reveal that 
post-surgical scarring of the left ankle or scarring of the upper 
chest associated with chest tube placement is no longer visible 
at this time.  Rather, the June 2004 and January 2008 VA 
examinations show that his only remaining visible scar is the 
service-connected abdominal scar.  Both examiners found that this 
scar measured 22 cm. long and 0.3 cm. wide, for a total area of 
6.6 sq. cm.  The January 2008 VA examiner also expressly noted 
the scar was not tender and that there was no evidence of any 
breakdown, adherence to underlying tissue, limitation of motion 
due to scarring.

Inasmuch as there is no competent lay or medical evidence of 
functional limitations associated with the Veteran's service-
connected scars, a compensable rating is not warranted under 
Diagnostic Code 7805.  Id.  Compensable ratings are also not 
warranted under other criteria applicable to scarring of the 
body.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
this regard, the competent and probative evidence of record fails 
to show that the Veteran's abdominal scar is deep or causes 
limited motion, exceeds an area of 144 square inches (929 sq. 
cm.), is unstable, or is painful on examination.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 to 7804 (2008).  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 38 
C.F.R. § 3.321 (2010).  As previously noted, the Veteran himself 
did not complain of any symptoms associated with his post-
surgical scarring at the January 2008.  Thus, it is difficult to 
comprehend how the Rating Schedule might be inadequate to 
compensate any loss in earning capacity.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b) (2010).  Further, 
the current evidence of record does not demonstrate that the 
Veteran's post-operative scarring has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  The Board therefore has determined that 
referral of this case for extra-schedular consideration is not 
warranted.  See Thun, 22 Vet. App. at 115. 

Residuals of a Left Ankle and a Left Superior and Inferior Pubic 
Rami Fractures

The Veteran was previously granted service connection for 
residuals of a left ankle medial malleolar fracture and a left 
inferior and superior pubic rami fracture, and assigned 
noncompensable (zero percent) disability ratings pursuant to 
Diagnostic Codes 5299-5271 and 5299-5250, respectively.  He now 
contends that he is entitled to compensable ratings for both his 
left ankle and left hip disabilities.  

Pertinent to both disabilities, Diagnostic Code 5299 represents 
an unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 
4.27 (2010).  Regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  In the present case, the Veteran's left ankle 
disability has been rated as analogous to limited motion of the 
ankle and his left hip disability has been rated as analogous to 
ankylosis of the hip.  38 C.F.R. § 4.71a (2010).  

Initially, the Board observes that the competent evidence of 
record fails to establish that the Veteran has been diagnosed 
with ankylosis of the left hip.  In this regard, physical 
examination of the left hip at the June 2004 and January 2008 VA 
examinations revealed that he was able to fully flex the left 
hip.  See also 38 C.F.R. § 4.71a, Plate II (2010) (indicating 
that normal flexion is from 0 to 125 degrees).  Moreover, both 
reports note an absence of ankylosis, or any other clinical 
diagnosis of the left hip.  Under these circumstances, it appears 
that Diagnostic Code 5250 is not an appropriately analogous 
diagnostic code for the Veteran's left hip disability.  As 
discussed in more detail below, the Board finds that impairment 
of the thigh (Diagnostic Code 5253) is the most appropriate 
diagnostic code given the signs and symptoms of record.  See 
Butts v. Brown, 5 Vet. App. 532, 538-39 (1993) (holding that 
question of which diagnostic code(s) to apply in a particular 
claim is a question of fact, and that the Board must explain its 
reasons for changing any diagnostic code assigned by the agency 
of original jurisdiction).  

The Veteran indicated at both the June 2004 and January 2008 VA 
examinations that he does not receive any ongoing treatment for 
his left hip or left ankle disabilities and that he only uses 
over the counter medications for pain relief.  The May 2005 DRO 
hearing transcript reflects that he was asked to provide 
testimony regarding any symptoms associated with these 
disabilities, but was unable to "remember" what, if any, 
problems he experiences.  Contemporaneous medical evidence is 
silent for evaluation or treatment of complaints, and the VA 
examination reports show that the Veteran explicitly denied any 
subjective symptoms of pain, weakness, stiffness, instability, 
swelling, or lack of endurance in either joint.  Examination of 
the left ankle and left hip was also negative for clinical 
evidence of these symptoms as well as objective evidence of 
deformity, tenderness, guarding of movement, abnormal movement, 
effusion, or incoordination.  In fact, both the June 2004 and 
January 2008 VA examiners reported that the Veteran's service-
connected left hip and left ankle fractures have healed without 
objective clinical evidence of residual(s).  Such conclusion 
would appear to be in line with the Veteran's own lay testimony 
and statements of record denying any subjective symptoms 
associated with these disabilities.  

As noted above, the Veteran's left ankle disability has been 
rated as analogous to Diagnostic Code 5271, which provides for a 
10 percent rating when there is evidence of moderate limitation 
of motion of the ankle joint and a 20 percent rating when there 
is evidence of marked limitation of motion of the ankle joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  In the present 
appeal, the VA examination reports reflect that the Veteran 
demonstrated left ankle dorsiflexion of 10 out of 20 degrees at 
the June 2004 examination and 20 out of 20 degrees at the January 
2008 examination.  Plantar flexion was 45 out of 45 at both 
examinations.  Neither examiner found additional limitation due 
to factors such as weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The June 2004 examiner did, however, find that 
additional repetitions would result in further limitation due to 
pain. 

In light of the above evidence, the Board is of the opinion that 
the record supports no more than a 10 percent disability rating 
under Diagnostic Code 5271 for the period of the appeal prior to 
the January 28, 2008, VA examination.  In this regard, the only 
evidence of record prior to such examination shows a fifty 
percent loss of dorsiflexion with additional limitation due to 
pain and repetition.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  
A rating in excess of 10 percent is not warranted, however, 
because the Board does not find that the Veteran's limitation of 
motion of the left ankle at the June 2004 VA examination more 
nearly approximates a marked disability because the Veteran did 
not complain of any subjective symptoms at this examination, and 
the clinical evidence failed to show any functional loss other 
than dorsiflexion. 

As of the January 2008 VA examination, the evidence supports no 
more than the currently assigned noncompensable rating because 
the Veteran demonstrates full dorsiflexion and plantar flexion 
without evidence or expectation of additional limitation due to 
pain, weakened movement, excess fatigability, or incoordination.  
See DeLuca, 8 Vet. App. at 206-7; 38 C.F.R. § 4.40, 4.45, 4.59.  
Since such symptomatology more nearly approximates the criteria 
contemplated by a noncompensable disability rating, the Board 
finds it appropriate to stage the Veteran's rating and deny an 
increased rating as of the date of this examination.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

In evaluating the Veteran's left ankle disability, consideration 
has been given to the potential application of other diagnostic 
criteria contained in the Rating Schedule.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, as evidenced by the 
Veteran's ability to move through plantar flexion and 
dorsiflexion, his disability is not characterized by ankylosis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272 (2010).  
And x-rays associated with the January 2008 VA examination fail 
to demonstrate any abnormality of the os calcis (heel bone) or 
astragalus (talus bone).  See id. at Diagnostic Codes 5273-74 
(2010).  Finally, the Board considered whether the Veteran may be 
entitled to a compensable rating under Diagnostic Code 5003, 
which provides that a 10 percent rating is appropriate for each 
major joint or group of minor joints which demonstrates 
radiographic evidence of degenerative arthritis and limitation of 
motion that is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  This 
diagnostic criteria is not for application, however, as the 
January 2008 VA examination report clearly shows that 
radiographic evidence is negative for degenerative arthritis.  

As for the Veteran's left hip disability, the Board has already 
discussed that the competent evidence fails to show ankylosis in 
the hip joint(s).  As such, Diagnostic Code 5250 does not contain 
appropriate criteria with which to rate his disability.  
Similarly, Diagnostic Codes 5251 and 5252, which pertain to 
limitation of extension and flexion of the thigh, do not appear 
to be appropriate given that the June 2004 and January 2008 VA 
examination reports reflect that the Veteran demonstrated full 
extension and flexion at both examinations.  See id. at 
Diagnostic Codes 5251-52; see also id. at Plate II.  Finally, 
Diagnostic Codes 5254 and 5255 apply when there is evidence of a 
flail hip joint or impairment of the femur, neither of which is 
present here.  See id. at Diagnostic Codes 5254-55.  

Diagnostic Code 5253 applies to other impairment of the thigh and 
provides for compensable ratings when there is evidence of 
limitation of rotation, abduction, and adduction.  Id. at 
Diagnostic Code 5253 (2010).  Here, the Veteran's January 2008 VA 
examination indicates a 5 degree loss of abduction due to pain; 
thus, it would appear appropriate to rate the Veteran's 
disability pursuant to this rating criteria.  See Butts, 5 Vet. 
App. at 538-39.  According to Diagnostic Code 5253, a 10 percent 
rating is warranted when there is limitation of rotation of the 
affected leg such that a veteran cannot toe-out more than 15 
degrees or when there is limitation of adduction such that a 
veteran cannot cross his legs.  Id. at Diagnostic Code 5253 
(2010).  A 20 percent rating is warranted when there is 
limitation of abduction of the thigh with motion lost beyond 10 
degrees.  Id.  

Applying this rating criteria to the evidence of record, the 
Board finds that the Veteran is entitled to no more than his 
currently assigned noncompensable disability rating.  In this 
regard, the June 2004 and January 2008 VA examination reports 
demonstrate adduction limited to no fewer than 25 degrees, 
thereby indicating an ability to cross his legs.  There is also 
evidence of internal and external rotation limited to no fewer 
than 40 degrees, thereby indicating an ability to toe-out well 
above 15 degrees.  The Board acknowledges that the Veteran's 
abduction has been limited by pain to no fewer than 40 degrees, 
but this is still well above the 10 degrees contemplated by 
Diagnostic Code 5253.  Furthermore, the radiographic results of 
the January 2008 VA examination indicate that there is a lack of 
evidence of degenerative arthritis in the left hip.  As such, a 
10 percent rating for even his noncompensable limitation of 
abduction is not warranted under Diagnostic Code 5003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board acknowledges the Veteran's own lay assertions that he 
is entitled to compensable ratings for his left ankle and left 
hip disabilities.  However, the range of motion findings 
contained in the record are clearly noted to represent the 
"worst case" scenario for the Veteran and account for 
additional functional loss due to pain, weakness, weakened 
movement, excess fatigability, and incoordination.  See DeLuca, 8 
Vet. App. at 206-7; 38 C.F.R. §§ 4.40, 4.45, 4.59.  And as 
discussed above, clinical evaluation, including range of motion 
testing, failed to reveal significant subjective complaints or 
objective findings associated with the Veteran's left ankle and 
left hip other than moderate limitation of motion in his ankle at 
the June 2004 VA examination.  Additionally, there is little to 
no evidence of impairment of the Veteran's daily life or 
occupational functioning from either disability as indicated by 
his own lay testimony that he could not recall any specific 
complaints for either joint.  Seeing as the purpose of the Rating 
Schedule is to compensate for decreases in earning capacity, such 
evidence weighs heavily against assigning compensable ratings.  
See 38 C.F.R. § 4.1 (2010).  

Therefore, with consideration of the above, the Board concludes 
that a preponderance of the evidence is against the assignment of 
a compensable rating throughout this appeal for the Veteran's 
left hip disability.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007) (the Board must consider staged ratings in increased 
rating claims.  A 10 percent rating is warranted for his left 
ankle prior to January 28, 2008, but the preponderance of the 
evidence is against a rating in excess of 10 percent for this 
period of the appeal or a compensable rating as of January 28, 
2008.  

Additionally, no referral is necessary for consideration of an 
extra-schedular rating because the Veteran's current symptoms and 
clinical manifestations are adequately contemplated by the Rating 
Schedule as the rating criteria considers pain, loss of range of 
motion, any deformity due to fracture.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b) (2010).  The 
Board further observes that, even if the available schedular 
rating for the disability is inadequate (which it manifestly is 
not), the Veteran does not exhibit other related factors such as 
frequent hospitalizations for either disability or marked 
interference with employment.  In short, there is nothing in the 
record to indicate that the disability picture associated with 
this service-connected disability is not contemplated by the 
schedular rating criteria, nor is there any indication that it 
causes impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.  See Thun, 22 Vet. App. at 115. 

Lumbosacral Strain, Status Post-Sacral Fracture

Historically, the Veteran was awarded service connection for 
chronic lumbosacral strain, status post-left sacral fracture by 
RO rating decision in September 2002 and assigned a 
noncompensable (zero percent) initial disability rating, 
effective October 11, 2001.  He did not appeal this decision, but 
in January 2004, he filed a claim for an increased disability 
rating which was denied by the RO in August 2004.  The Veteran 
disagreed and the issue of entitlement to an increased rating is 
now before the Board for appellate review.  

The Veteran's service-connected back disability has been rated 
pursuant to diagnostic criteria applicable to lumbosacral strain.  
Under the current Rating Schedule, the Board should evaluate the 
Veteran's disability under the General Formula for Diseases and 
Injuries of the Spine (hereinafter "Spine Rating Formula").  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  The Spine Rating 
Formula provides the following ratings, in relevant part: A 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  There are higher ratings available 
under the Spine Rating Formula; however, they require proof of 
ankylosis, which is not present here.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  

Relevant to the Spine Rating Formula, the Veteran demonstrated 
forward flexion limited to no fewer than 90 degrees, extension 
limited to no fewer than 30 degrees, bilateral lateral flexion 
limited to no fewer than 30 degrees, and bilateral rotation 
limited to no fewer than 30 degrees throughout this appeal.  For 
VA compensation purposes, this is considered full range of motion 
and, as such, is noncompensable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2); see also 38 C.F.R. § 4.71a, Plate 
V.  The Board notes that it has considered whether there is 
evidence that the Veteran's functional range of motion may be 
less than the aforementioned results due to factors such as pain, 
repetition, weakness, excess fatigability, and incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2010).  However, despite subjective 
complaints of dull, achy low back pain, VA examination in June 
2004 and January 2008 failed to demonstrate any objective 
evidence of painful motion or additional limitation due to 
repetition, weakness, excess fatigability, and incoordination.  
Similarly, physical therapy consults dated in March 2004 and 
November 2005 indicate that there is no deficit in the Veteran's 
movement with only "some discomfort" at the end range of 
extension.  

The above results are more consistent with the Veteran's 
currently assigned noncompensable disability rating than with a 
higher disability rating.  See 38 C.F.R. §4.71a, Spine Rating 
Formula.  In this regard, at no time during this appeal has the 
Veteran demonstrated forward flexion of 85 degrees or less and 
the combined range of motion has never equaled 235 degrees or 
less.  Similarly, VA examinations and contemporaneous medical 
records are silent for any findings which might warrant a higher 
rating such as muscle spasm in the lumbosacral region, abnormal 
gait, posture, or spinal contour, or ankylosis in the 
thoracolumbar spine.  The January 2008 VA examination report 
indicates that the Veteran does have a 10 percent loss of height 
associated with his service-connected L-3 fracture.  However, 
since it cannot be said that this more nearly approximates a loss 
of 50 percent height, such clinical evidence is insufficient to 
establish entitlement to a 10 percent rating.  

In rating the Veteran's chronic lumbosacral strain, the Board has 
considered whether the record reflects any additional functional 
impairment, including neurological abnormalities, which might 
warrant higher and/or separate ratings.  See 38 C.F.R. § 4.71a, 
Note (1).  See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the evidence fails to reflect any additional 
functional impairment due to this disability, including 
neurological abnormalities.  In this regard, both contemporaneous 
treatment records and VA examination reports reflect normal 
neurological evaluation with 5 out of 5 strength, intact 
sensation, negative straight leg raise testing, and bilateral 
equal reflexes in the lower extremities throughout this appeal.  
There is also an absence of lay assertions by the Veteran of any 
associated lower extremity, bowel, or bladder symptoms which 
might indicate additional functional impairment.  

The Board acknowledges that the competent and probative 
radiographic evidence demonstrates that the Veteran's service-
connected disability includes degenerative disc disease, 
sclerosis, and spinal fusion of the sacroiliac joint.  However, 
none of the competent evidence of record indicates these 
associated abnormalities have resulted in additional functional 
limitations, including incapacitating episodes or decreased range 
of motion.  Thus, they are reflected in the current 
noncompensable rating.  Additionally, as there is no indication 
of any limitation of motion of the spine or radiographic evidence 
of degenerative arthritis, Diagnostic Code 5003 is not for 
application here.  

The Veteran's lay assertions that he is entitled to a compensable 
rating for chronic lumbosacral strain, status post-left sacral 
fracture have been carefully considered.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board must address 
veteran's lay assertions).  Throughout this appeal, he has 
complained of dull, achy low back pain ranging from 3 to 8 out of 
10.  However, while there is evidence that the Veteran has sought 
physical therapy for his pain, clinical examination has been 
negative for deficits in movement, strength, activities, or daily 
living, posture, and gait.  In fact, a November 2005 physical 
therapy record notes that the clinical examination was "grossly 
unremarkable."  The findings contained in the contemporaneous 
treatment record are echoed in the June 2004 and January 2008 VA 
examination reports.  

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the Rating Schedule.  The 
Veteran is competent to provide evidence regarding 
symptomatology, Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
however, he is not competent to provide an opinion regarding the 
severity of such symptomatology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the Veteran's lay evidence is viewed 
in conjunction with the objective medical findings discussed 
above, the Board is of the opinion that his disability suggests 
nearly no impact on his daily and occupational functioning.  The 
purpose of the Rating Schedule is to compensate for decreases in 
earning capacity.  38 C.F.R. § 4.1 (2009).  Thus, such evidence 
weighs heavily against assigning a compensable rating.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  

In sum, the competent and probative evidence dated throughout 
this appeal reflects no more than a mild disability of the 
lumbosacral spine manifested by subjective complaints of low back 
pain and objective evidence of no abnormalities other than 
degenerative disc disease, ten percent loss of height due to L3 
fracture, sclerosis, and spinal fusion of the sacroiliac joint.  
There is no competent lay evidence of interference with the 
Veteran's daily life and employment.  Therefore, with 
consideration of the above, the Board concludes that a 
preponderance of the evidence is against the assignment of a 
compensable rating throughout this appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (the Board must consider 
staged ratings in increased rating claims); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Additionally, no referral is necessary for consideration of an 
extra-schedular rating because the Veteran's current symptoms and 
clinical manifestations are adequately contemplated by the Rating 
Schedule as the rating criteria considers pain, loss of range of 
motion, and potential neurological complications/symptoms.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b) 
(2010).  The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as frequent hospitalizations for his back or marked 
interference with employment.  In short, there is nothing in the 
record to indicate that the disability picture associated with 
this service-connected disability is not contemplated by the 
schedular rating criteria, nor is there any indication that it 
causes impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.  See Thun, 22 Vet. App. at 115. 










	(CONTINUED ON NEXT PAGE)



ORDER

A 10 percent rating is granted for a surgical scar of the head.

Entitlement to a compensable disability rating for surgical scars 
of the body is denied.

A 10 percent rating, but not greater, is granted for residuals of 
a left ankle medial malleolar fracture for the period of the 
appeal dated prior to January 28, 2008, but a compensable rating 
as of January 28, 2008, is denied.  

Entitlement to a compensable disability rating for residuals of 
left inferior and superior pubic rami fractures is denied.

Entitlement to a compensable disability rating for chronic 
lumbosacral strain, status post-left sacral fracture, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


